OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed (see People v De Bour, 40 NY2d 210 [1976]). Whether Detective Barnes *916had a founded suspicion to approach defendant, or probable cause to arrest him involve mixed questions of law and fact, beyond our review if the determination is supported by the record. Because such record evidence exists here, the issues are beyond further review by this Court.
Chief Judge Lippman and Judges Ciparick, Graffeo, Read, Smith, Pigott and Jones concur.
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed in a memorandum.